Title: To Thomas Jefferson from Madame de Salimbeni, 26 November 1804
From: Salimbeni, Madame de
To: Jefferson, Thomas


                  
                     Monsieur le president 
                     
                     26 9bre 1804 trinidad.
                  
                  A tout autre qu’a vous je craindrais de m’adresser avec la confiance franche de l’estime et de l’attachement, que m’inspirent l’interet que vous m’avez temoignes, et l’intime persuasion ou je sais que de faire un heureux est pour vous doubler votre bonheur. La place que vous occupez vous met a même de gouter cette jouissance en procurant une existence douce, et un avenir assurée a une famille qui aime la votre comme la sienne même. je donne a ma chere patty tous les détails relatifs a la priere que j’ose vous faire, elle vous communiquera ma lettre. oui Monsieur je n’en doute nullement une demande faites par vous, au gouvernement de france ne vous sera certainement pas refusé. pendant le tems que j’ai passée dans ce pays, j’y ai entendue parler de vous, je n’ai pas besoin de vous repeter des éloges trop merités pour ne pas etre sentis par vous même. veuillez donc vous rappeller de l’amie de vos filles, et mettre l’empressement affectueux que vous avez bien voulu employer, pour moi, lorsque j’ai eu le chagrin de quitter votre pays, ou tous mes voeux se portent, ou j’aurois tant de plaisir a aller vous remercier, et vous prouver Monsieur le president la reconnoissance aussi vive qu’eternelle de celle qui sera toujours pour vous avec la plus parfaite considération
                  
                     B de Salimbeni 
                     
                  
               